Citation Nr: 1828007	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a compensable evaluation for dermatophytosis tinea pedis.

2.  Entitlement to a compensable evaluation for amputation of the tip of the right long finger (middle finger).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Navy from October 1998 to February 1999 and from May 2007 to September 2012

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board also notes that the appeal originally included the issues of entitlement to an increased evaluation for a lower back sprain and for erectile dysfunction.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the July 2014 and January 2015 statements of the case.  Instead, he limited his appeal to the issues of entitlement to an increased evaluation for dermatophytosis tinea pedis and the amputation of the tip of the right long finger. See August 2014 and January 2015 VA Form 9.  Therefore, those issues are no longer remain in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in January 2017 in connection with his claim for dermatophytosis tinea pedis.  During the examination, the examiner indicated the Veteran had not experienced a flare-up since 2013, and the Veteran's condition remained the same since that time.  However, during the January 2018 hearing, the Veteran testified that he experienced the condition intermittently since 2012, to include itching of his feet as well as other parts of his body.  Additionally, he stated that the itching caused him to have sleep impairment.  Therefore, it appears it possible the Veteran's condition has worsened since the last VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the claim should be remanded for another VA examination.

With respect to the Veteran's right hand long finger claim, he was most recently afforded a VA examination in November 2016.  The examiner noted that the Veteran experienced numbness in his finger, but he did not have any functional loss or limitations, and he had a full range of motion of his right hand.  Additionally, he noted the Veteran had normal strength in gripping with his right hand.  However, in the January 2018 Board hearing, the Veteran testified that he experienced tingling and twitching pain in addition to numbness in his right long finger.  He also stated he had trouble grasping and writing.  Based on the Veteran's testimony, it appears his condition may have worsened.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the claim should be remanded for another VA examination.

The Board also notes that additional relevant evidence has been received since the RO last adjudicated the claims.  Although the Veteran did submit a waiver of the AOJ's initial consideration for additional evidence that he provided, no waiver has been obtained for evidence received by VA.  Therefore, there is no automatic waiver for such evidence.  Additionally, a supplemental statement of the case (SSOC) has not been issued.  As such, the AOJ should review such evidence and provide the Veteran an SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran provide the
names and addresses of any and all healthcare providers
who have provided treatment for his skin and right long finger.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected dermatophytosis tinea pedis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula.  In particular, he or she should specify the location and extent of the disability in terms of percentage of the body affected, percentage of exposed areas affected, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required during the past 12 months.  The medications used to treat the disease should be identified as topical, corticosteroid, or immunosuppressive.

The examiner should also discuss whether any topical ointments, creams, and medications were systemic therapies, such that they affected the body as a whole.

The examiner should further whether the Veteran has any scars resulting from his dermatophytosis tinea pedis, and if so, provide a description of each scar, including the size and location.  He or she should also indicate whether any scar is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

In addition, the examiner should identify any other symptoms or manifestations of this disability, to include whether there is any resulting sleep impairment.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right long finger (middle finger).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula.  In particular, the examiner should indicate whether the Veteran has favorable or unfavorable ankylosis of the right middle finger and whether the disability results in limitation of motion of other digits or interference with the overall function of the right hand.

The examiner should also indicate whether the Veteran has had amputation of the right middle finger with metacarpal resection (more than one-half bone lost) or without metacarpal resection at the proximal interphalangeal joint or proximal thereto. 

In addition, the examiner should identify any other symptoms or manifestations of this disability, to include any neurological impairment.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




